—Order, Supreme Court, New York County (Stuart Cohen, J.), entered February 21, 1997, which, in an action by an employee of a building tenant against the building’s owner and managing agent for failure to provide adequate building security, granted defendants’ motion for summary judgment, and denied plaintiff’s cross motion for a protective order, or, in the alternative, additional disclosure, unanimously affirmed, without costs.
The motion was properly granted for failure to adduce evidence, raising a genuine issue of fact, that defendants had rea*377son to know from past experience that there was a likelihood of criminal conduct that would endanger the safety of tenants of the premises (see, Rivera v Lazo, 230 AD2d 662, 663). In the present circumstances, plaintiffs purported need for additional discovery did not warrant denial of the motion pursuant to CPLR 3212 (f). In view of the foregoing, that part of the cross motion seeking a protective order was properly denied as moot. Concur — Milonas, J. P., Williams, Tom, Andrias and Saxe, JJ.